                                     Case 19-14390          Doc 35       Filed 06/11/21       Page 1 of 2
41
                                          United States Bankruptcy Court
                                                                   For The
                                                   District of Maryland/Northern Division
                                                                                                     Case No: 19-14390-MMH
 IN RE: JAHARI MICHELLE ADJIRI                                                                         Judge: Michelle M. Harner
        5624 STONINGTON AVENUE                                                                          Date: 6/11/2021
        GWYNN OAK, MD 21207

                                                    NOTICE OF FILED CLAIMS
NOTICE IS HEREBY GIVEN of claims filed, which will be paid in the amounts and manner set forth below, subject to provisions of the Plan
and other Court Orders and Rule 3010(b), Rules of Bankruptcy Procedure.
 Claim #                     Name and Address of Creditor                                     Amount                     Classification
   001      PINNACLE CREDIT SERVICES LLC / RESURGENT CAPITAL SVCS                                578.98                     Unsecured
            PO BOX 10587 / GREENVILLE, SC 29603
                                                          Acct: 5144
                                                     Comment:
     002    INTERNAL REVENUE SERVICE / CENTRALIZED INSOLVENCY OFFICE                             2,597.28                        Priority
            PO BOX 7346 / PHILADELPHIA, PA 19101-7346
                                                       Acct: 6683
                                                    Comment:
     002    INTERNAL REVENUE SERVICE / CENTRALIZED INSOLVENCY OFFICE                             3,491.84                    Unsecured
            PO BOX 7346 / PHILADELPHIA, PA 19101-7346
                                                       Acct: 6683
                                                    Comment:
     003    EDUCATIONAL CREDIT MANAGEMENT / PO BOX 16408                                         8,261.37                    Unsecured
            ST PAUL, MN 55116-0478
                                                   Acct: 6683
                                               Comment:
     004    US BANK NATIONAL ASSOCIATION / SN SERVICING CORPORATION                             29,124.31                      Secured
            323 FIFTH STREET / EUREKA, CA 95501
                                                      Acct: 4241
                                                 Comment: TSF 5/14/20
     005    LVNV FUNDING LLC / RESURGENT CAPITAL SERVICES                                          185.52                    Unsecured
            PO BOX 10587 / GREENVILLE, SC 29603-0587
                                                      Acct: 5476
                                                   Comment:
     006    MAYOR & CITY COUNCIL OF BALTIMORE / 200 HOLLIDAY ST - RM #1 BANKRUPTCY
                                                                             751.33                                            Secured
            BALTIMORE, MD 21202
                                                      Acct:
                                                  Comment:
     007    MAYOR & CITY COUNCIL OF BALTIMORE / 200 HOLLIDAY ST - RM #1 BANKRUPTCY
                                                                             180.00                                            Secured
            BALTIMORE, MD 21202
                                                      Acct:
                                                  Comment:
     008    COMPTROLLER OF THE TREASURY / COMPLIANCE DIVISION/INDIVIDUAL 2,514.00                                            Unsecured
            301 W PRESTON STREET #409 / BALTIMORE, MD 21201-2383
                                                      Acct: 6683
                                                 Comment:
     009    US DEPARTMENT OF EDUCATION / PO BOX 16448                                           42,021.47                    Unsecured
            ST PAUL, MN 55116-0448
                                                    Acct: 6683
                                                Comment:




                                                      Page 1 of 2
                                          Case 19-14390             Doc 35        Filed 06/11/21           Page 2 of 2
41
                                                United States Bankruptcy Court
                                                                          For The
                                                          District of Maryland/Northern Division
                                                                                                                   Case No: 19-14390-MMH
  IN RE: JAHARI MICHELLE ADJIRI                                                                                      Judge: Michelle M. Harner
         5624 STONINGTON AVENUE                                                                                       Date: 6/11/2021
         GWYNN OAK, MD 21207

                                                    NOTICE OF FILED CLAIMS
NOTICE IS HEREBY GIVEN of claims filed, which will be paid in the amounts and manner set forth below, subject to provisions of the Plan
and other Court Orders and Rule 3010(b), Rules of Bankruptcy Procedure.
 Claim #                      Name and Address of Creditor                                                 Amount                        Classification
   010        CHASE AUTO / PO BOX 901003                                                                                                     DirectPay
              FORT WORTH, TX 76101-2003                                                                                                              .00
                                                                          Acct:
                                                                       Comment: OUTSIDE PER PLAN
     011      DEBT RECOVERY SOLUTIONS / 900 MERCHANTS CONCOURSE #106                                               None                         Not Filed
              WESTBURY, NY 11590-5114                                                                                                                 .00
                                                     Acct:
                                                 Comment:
     012      TRIDENT ASSET MANAGEMENT / 53 PERIMETER CENTER #4                                                    None                         Not Filed
              ATLANTA, GA 30346                                                                                                                       .00
                                                      Acct:
                                                  Comment:
                                                                                           Total             89,706.10
      JEFFREY M SIRODY ESQ                                                                            3,125.00                Debtor's Attorney
      1777 REISTERSTOWN RD #360 E
      BALTIMORE, MD 21208-0000

  Pursuant to 11 U.S.C. 502 (a), the filed claims are deemed allowed for purposes of distribution and shall be paid if provided for under the plan.
DEBTOR(S): IF YOU BELIEVE A CLAIM IS NOT CORRECT, YOU MUST FILE AN OBJECTION IN ACCORDANCE WITH BANKRUPTCY RULE 3007
AND LOCAL BANKRUPTCY RULE 3007-1.
                                                                                                                   /s/ Robert S. Thomas, II
                                                                                                                   Robert S. Thomas, II, Trustee
                                                                                                                   300 E. Joppa Road, Suite 409
                                                                                                                   Towson, MD 21286


I hereby certify that on 06/11/2021 a copy of this Notice was served on the Debtor(s) by regular mail, postage prepaid. I further certify that a
copy of this notice was served on the attorney for the Debtor(s) electronically through the Court's ECF system on the date this Report was
uploaded for filing.

                                                                                                   /s/ Robert S. Thomas, II
                                                                                                   Robert S. Thomas, II, Trustee




                                                             Page 2 of 2
